Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/7/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 10 contain the trademark/trade name Business Software Alliance.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an organization and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (2014/0130176) in view of Myers (7,536,687).

Regarding claim 1, Fang teaches
a system, comprising:  
a network communication device, configured to provide a network connection to a terminal device;  
a storage device, configured to store master data of listed software; and  (Fang, [0016] The server 12a includes a network interface 121, a central processing unit (CPU) 122, a software installation record database 123, a software audit rule database 124, a software release database 125. The network interface 121 is coupled to the client 11 via the network 13. The automatic software audit method, applicable to the foregoing automatic software audit system 1, includes the following steps. )
a controller, configured to obtain a list of software on the terminal device via the 6network communication device, (Fang, [0018] In step 33, the CPU 122 installs an agent program to the client 11 to collect a software installation record R1 of the client 11, and stores the software installation record R1 to the software installation record database 123.) compare the list with the master data to determine unlisted software on the terminal device, and (Fang, [0024] As the software audit rule R2 
Fang does not teach update master data with information of the unlisted software.
However Myers teaches update master data with information of the unlisted software (Myers, Col 2, lines 64-67, If it is to be installed on the controlling processor however, the enabler package is stored in persistent storage on the array, a master software list on the array is updated to list the enabler package,) (EN: not yet installed software is unlisted)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Myers’ software management to Fang’s software audit system because doing so improves software audits to protect a company’s reputation (Fang, [0006] With a growing number of company staff, it is difficult for a conventional manual audit approach to ensure that everyone utilizes legal software. In the current world where intellectual properties are valued with great importance, illegal use of piracy software may be devastating to company reputations. Therefore there is a need for a solution that effectively audits software utilized in a company.)

Claim 6 is a method claim for the system claim 1 and is rejected for the same reasons as claim 1.

Claims 2-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (2014/0130176) in view of Myers (7,536,687) in view of Pastorelli, (7,376,971).

Regarding claim 2, Fang and Myers teach
the system of claim 1, wherein the controller is further configured to perform a scan disk operation on the terminal device via the network communication device to obtain the list. 
Fang teaches a software agent to collect software information (Fang [0018) but does not teach perform a scan disk operation on the terminal device.
However Pastorelli teaches perform a scan disk operation on the terminal device
(Pastorelli, Col 6, lines 17-21, If so, the runtime agent scans the hard-disk of the workstation at block 370, in order to collect information about the programs installed thereon. Continuing to block 372, the installation information so collected (stored in the program inventory) is sent to the metering server.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Pastorelli’s software catalogue by scan disk methods to Fang’s inventory methods because doing so improves license compliance (Pastorelli, Col 1, lines 9-13, However, unauthorised copying of programs generally involves infringement of intellectual property rights of their publishers. For this reason, it is of the utmost importance to verify compliance of the employed programs with corresponding authorised conditions of use.)

Regarding claim 3, Fang, Myers and Pastorelli teach 
the system of claim 1, wherein the controller is further configured to dispatch an agent program (Fang, [0018] In step 33, the CPU 122 installs an agent program to the client 11 ) to the terminal device via the network communication device, (Pastorelli, Col 4, lines 3-7, Moreover, the licensing agent 260 manages a repository 275 that contains different information to be distributed to the associated workstations (such as the up-to-date version of the runtime agent code,) such that the agent program performs a scan disk operation on the terminal device to obtain the list (Pastorelli, Col 6, lines 17-21, If so, the runtime agent scans the hard-disk of the workstation at block 370, in order to 
The same reason to combine Pastorelli to Fang-Myers as in claim 2 applies.

Claims 7-8 are method claims for the system claims 2-3 and is rejected for the same reasons as claims 2-3.


Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (2014/0130176) in view of Myers (7,536,687) in view of Godowski (10,733,289).

Regarding claim 4, Fang and Myers do not teach
the system of claim 1, wherein the controller is further configured to determine whether each unlisted software is legally licensed, add the information concerning the unlisted software into the master data in response to the unlisted software being legally licensed, and send a notification of request for removing the unlisted software to the terminal device via the network communication device in response to the unlisted software not being legally licensed
However Godowski teaches determine whether each unlisted software is legally licensed, add the information concerning the unlisted software into the master data in response to the unlisted software being legally licensed, (Godowski, Col 10, lines 6-9, If a match is found, the current file is identified accordingly (otherwise, it remains unknown). The identifier then updates the software inventory for the current file at block 468.) and send a notification of request for removing the unlisted software to the terminal device via the network communication device in response to the unlisted software not being legally licensed (Godowski, Col 10, lines 23-34, The software report may be used for the system administrator may be informed of any non-compliance with applicable license conditions so as to act accordingly … Moreover, the resource management application may deploy management policies to the endpoints for their application thereon; each management policy indicates one or more management actions that have to be executed on the endpoints to make them compliant therewith (for example, removing unauthorized software programs, removing or moving to quarantine malwares).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Godowski’s software identification with Fang’s inventory methods because doing so improves software identification (Godowski, Col 2, lines 40-46, Particularly, an aspect provides a method for identifying software components in a computing system, wherein events relating to one or more software components of the computing system are filtered (according to finalizing events of one or more corresponding event sequences) and signatures of the software components of the filtered events are determined according to at least part of a content thereof.)

Claim 9 is a method claim for the system claim 4 and is rejected for the same reasons as claim 4.


Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (2014/0130176) in view of Myers (7,536,687) in view of Weigert (8,479,161).

Regarding claim 5, Fang and Myers teach
the system of claim 1, wherein the controller is further configured to evaluate a risk level of each unlisted software according to at least one of the following predetermined rules: 
whether a vendor of each unlisted software belongs to a Business Software Alliance (BSA); whether a license fee of each unlisted software exceeds a predetermined threshold; and
Fang does not teach whether each unlisted software is open source software
However Weigert teaches evaluate a risk level of (Weigert, Col 4, lines 35-39, For example, the risk level for the updated package following the updated review may be compared to a product-specific threshold to determine a distribution status for the updated package)
whether each … software is open source software (Weigert, Col 3, lines 7-11, According to one aspect of the invention, the system for automating software due diligence may be used to track licenses, risk levels, distribution status, and other compliance issues for software subject to due diligence review. In particular, the system may be used to review software to identify references to known open source licenses,)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Weigert’s software identification with Fang’s inventory methods because doing so improves software diligence such as compliance with open source code (Weigert, Col 3, lines 1-4, In particular, the invention may be used to perform software due diligence, which may generally include reviewing software components for compliance and compatibility with open source licenses, intellectual property (IP) rights, export regulations, or other such issues.)

Claim 10 is a method for the system claim 5 and is rejected for the same reasons as claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Dalessio (10,747,852) teaches license compliance analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE S ASHLEY whose telephone number is (571)270-0315.  The examiner can normally be reached on 9-5 PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE S ASHLEY/Examiner, Art Unit 2494                                                                                                                                                                                                        
/THEODORE C PARSONS/Primary Examiner, Art Unit 2494